Citation Nr: 1723678	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  13-12 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for sinusitis, to include as secondary to herbicide exposure.

2. Entitlement to service connection for bronchitis, to include as secondary to herbicide exposure.

3. Entitlement to service connection for hypertension, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his son
ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to April 1990.

This case comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In March 2009, the RO denied service connection for hypertension.  In July 2009, the RO issued a rating decision denying service connection for sinusitis, and bronchitis.  The Veteran appealed all three of these rulings, in addition to other issues which have since been resolved.

The three issues listed on the title page, together with the issue of service connection for a claimed disability of the prostate, were remanded for further development in April 2015.  In February 2017, the Board issued a decision and remand denying service connection for a disability of the prostate and, finding that the Agency of Original Jurisdiction (AOJ) had failed to comply with its April 2015 remand instructions, remanding the other issues for further development.  

In October 2014, the Veteran and his son testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

For the reasons below, the appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board has a duty to ensure compliance with its prior remand instructions. See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Unfortunately, another remand is necessary because the AOJ has failed to comply with certain instructions issued by the Board in April 2015 and reaffirmed in February 2017.

In April 2015, for each of the issues in this case, the Board ordered the AOJ to obtain a medical opinion from a qualified expert on the nature and etiology of each claimed disorder, including an opinion as to whether each claimed disorder is the result of in-service herbicide exposure.  In October 2015, the AOJ denied service connection for these claimed disabilities without first obtaining the requested medical opinions.  Citing a VA Form 21-0820 ("Report of General Information"), dated September 2015, the AOJ indicated that the Veteran failed to report for any of the scheduled examinations.  

As the Board explained in February 2017, proceeding in this manner failed to comply with the April 2015 remand because the Board had ordered the AOJ to send the Veteran's file to the appropriate medical experts who would then provide the requested opinions.  The Board's orders provided that the relevant experts - and not employees of the AOJ - would decide whether or not the Veteran needed to appear in-person for new examinations.  In February 2017 the Board remanded the case again, citing Stegall, because there was no record suggesting that the AOJ had had solicited the requested opinions on the issues of sinusitis, bronchitis and hypertension.  In the first paragraph of parts one and two of its February 2017 remand orders, the Board again instructed the AOJ to send the claims file to appropriate experts to render etiology opinion with respect to the claims for sinusitis and bronchitis (part one) and for hypertension (part two).  Both sections of the Board's orders indicated, underlined and in bold lettering: "Whether a new in-person examination is needed should be left to the discretion of the examiner."  

After the Board's most recent remand, the AOJ scheduled the Veteran for a VA examination for March 27, 2017.  According to VA treatment records, the Veteran did not appear for this appointment.  The file contains a letter which was sent to the Veteran's last available address, dated seven days prior to the scheduled examination.  The letter asked the Veteran to contact the Compensation and Pension office at the Medical Center where the examination was to take place for the purpose of scheduling the date and time of the examination.  It appears that the Veteran did not respond to this letter, and it is unclear whether he was ever provided with the date and time of the scheduled examination.  Citing the Veteran's failure to attend the scheduled examination, the AOJ issued a supplemental statement of the case (SSOC) in April 2017, denying the claims for service connection for sinusitis, bronchitis and hypertension.  

There is nothing in the claims file to indicate that the AOJ ever attempted to obtain the requested opinions from the appropriate medical experts.  By scheduling an examination without first arranging for a review of the relevant records by experts, the AOJ ignored the Board's order to commit the decision of whether to schedule a new in-person examination to the discretion of the respective examiners.  A new remand is needed to enforce compliance with the Board's instructions.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the claims file to an examiner with the appropriate knowledge and expertise to render an etiology opinion as to the claims for service connection for sinusitis and bronchitis.  DO NOT SCHEDULE THE VETERAN FOR AN IN-PERSON EXAMINATION WITHOUT FIRST ARRANGING FOR THE EXAMINER TO REVIEW THE RELEVANT RECORDS. The claims folder and a copy of this Remand must be made available to the examiner, who should indicate on the examination report that (s)he has reviewed the folder prior to providing the requested opinions.  WHETHER A NEW IN-PERSON EXAMINATION IS NEEDED SHOULD BE LEFT TO THE DISCRETION OF THE EXAMINER. IF THE EXAMINER DECIDES THAT A NEW EXAMINATION IS NEEDED, IT SHOULD BE SCHEDULED ONLY AFTER APPROPRIATE NOTICE TO THE VETERAN, INCLUDING LETTERS TO THE ADDRESSES HE HAS MOST RECENTLY PROVIDED TO BOTH VHA AND VBA. 

Based on a review of the record, the examiner should:

(a) Determine if the Veteran has a current diagnosis of either sinusitis and/or bronchitis (or has had either disability at any time since October 2008).  If a diagnosis is not made, the examiner should reconcile his/her findings with any contrary medical evidence of record.  Additionally, the examiner should distinguish chronic sinusitis and chronic bronchitis from recurring, acute infections.

If a diagnosis of either sinusitis or bronchitis is made:

(b) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's sinusitis or bronchitis is causally or etiologically related to the Veteran's period of active service.

(c) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's sinusitis or bronchitis was caused by the Veteran's in-service herbicide exposure.

A complete rationale for any opinion expressed should be provided in a legible report.  In that report, the examiner should reconcile any contrary medical evidence of record.  The examiner should also directly address the Veteran's lay assertions.  

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.  

2. Send the claims file to an examiner with the appropriate knowledge and expertise to render an etiology opinion as to the claim for service connection for hypertension.  DO NOT SCHEDULE THE VETERAN FOR AN IN-PERSON EXAMINATION WITHOUT FIRST ARRANGING FOR THE EXAMINER TO REVIEW THE RELEVANT RECORDS. The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder prior to providing the requested opinions.  WHETHER A NEW IN-PERSON EXAMINATION IS NEEDED SHOULD BE LEFT TO THE DISCRETION OF THE EXAMINER. IF THE EXAMINER DECIDES THAT A NEW EXAMINATION IS NEEDED, IT SHOULD BE SCHEDULED ONLY AFTER APPROPRIATE NOTICE TO THE VETERAN, INCLUDING LETTERS TO THE ADDRESSES HE HAS MOST RECENTLY PROVIDED TO BOTH VHA AND VBA.

Based on a review of the record, the examiner should:

(a) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's hypertension is causally or etiologically related to the Veteran's period of active service.

(b) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that hypertension was caused by the Veteran's in-service herbicide exposure.  

A complete rationale for any opinion expressed should be provided in a legible report.  In that report, the examiner should reconcile any contrary medical evidence of record.  The examiner should also directly address the Veteran's lay assertions.  

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.  

3. Review the examination reports to ensure compliance with the directives of this remand.  If any report is deficient in any manner, it should be returned to the reviewing personnel.  

4. After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





